Exhibit 10.1

 

 

PROPELL TECHNOLOGIES GROUP, INC.

 

AMENDED EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement"), made effective as of December 31,
2016 (the "Effective Date"), by and between PROPELL TECHNOLOGIES GROUP, INC., a
corporation organized under the laws of the State of Delaware with offices
located at 10655 Bammel North Houston, Suite 100, Houston, TX 77086 (the
"Company"), its subsidiaries, successors and assigns (collectively, "Related
Entities") and C. BRIAN BOUTTE, an individual (the "Executive").

 

RECITALS

 

A.       The Company desires to continue employing Executive as its Chief
Executive Officer of the Company on the terms and conditions hereinafter set
forth; and

 

B.       Executive desires to be employed by the Company as its Chief Executive
Officer and to perform and to serve the Company on the terms and conditions
hereinafter set forth.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
agreements and covenants set forth herein, the patties hereto agree as follows:

 

1.Employment.

 

(a)       Duties. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, as the Chief Executive Officer of the Company.
In his role as Chief Executive Officer of the Company, Executive shall perform
and be responsible for such duties and functions commensurate with such title as
may be directed from time to time by the Board of Directors (the "Board") of the
Company. Executive agrees that he shall, during theterm ofthis Agreement, except
during reasonable vacation periods, periods of illness and the like, devote all
of his business time attention and ability to his duties and responsibilities
hereunder. Executive acknowledges that he may be required to travel to Company
and/or customer sites at locations outside of Houston, Texas as part of his
duties as Chief Executive Officer of the Company.

 

(b)       Term.

 

(i)       The term of this Agreement and Executive's employment period shall be
for a term commencing on the date of this Agreement and ending on the six-month
anniversary of the Effective Date (the "Employment Period").

 

(ii)       Notwithstanding anything contained herein to the contrary, (A)
Executive's employment with the Company may be terminated by the Company or
Executive during the Employment Period, subject to the terms and conditions of
this Agreement; and (B) nothing in this Agreement shall mandate or prohibit a
continuation of Executive's employment following the expiration of the
Employment Period upon such terms and conditions as the Board and Executive may
mutually agree.

 

(iii)       If Executive's employment with the Company is terminated, for
purposes of this Agreement, the term "Unexpired Employment Period" shall mean
the period commencing on the date of such termination and ending on the last day
of the Employment Period.

  

 

 

 

2.Compensation.

 

(a)       Salary. Executive shall receive an annual base salary of One Hundred
Sixty Five Thousand Dollars ($165,000). The annual base salary payable to
Executive pursuant to this Section 2(a), which may be increased but not
decreased by the Board or the Compensation Committee of the Board, as the case
may be, shall be hereinafter referred to as the "Annual Base Salary."

 

(b)       Annual Bonus. The Executive shall be eligible for an annual
performance bonus of up to fifty-five percent (55%) of his base salary payable
in cash or equity. Any bonus that may be awarded, if any, will be based upon key
performance indicators mutually agreed to by the Executive and the Compensation
Committee, if any, and the Board of Directors of the Company, the "Annual
Bonus". Any Annual Bonus for a given fiscal year shall be payable upon the terms
approved by the Board of Directors of the Company or the Compensation Committee,
which shall be obtained by the Company on or about December 31 of such year.

 

(c)       Stock Options. The Executive's previously received options to purchase
Three Million (3,000,000) shares of the Company's common stock at an exercise
price of 8 cents, will commence vesting as to One Million (1,000,000) options on
31 December 2016, One Million (1,000,000) options on 31 December 2017 and One
Million (1,000,000) options on 31 December 2018, provided Executive is still
employed by the Company as of such dates. All such vested options will remain
exercisable for a period of five (5) years from the Effective Date unless
otherwise stated in this Amended Agreement. Notwithstanding the foregoing
vesting schedule, in the event of a change of control (as defined in the next
sentence) after 31 December 2016, all shares subject to the option shall
immediately vest and become exercisable. Change of Control shall be defined as a
sale of all or substantially all of the Company's assets, or any merger or
consolidation of the Company with or into another corporation other than a
merger or consolidation in which the holders of more than 50% of the shares of
capital stock of the Company outstanding immediately prior touch transaction
continue to hold (either by the voting securities remaining outstanding or by
their being converted into voting securities of the surviving entity) more than
50% of the total voting power represented by the voting securities of the
Company, or such surviving entity, outstanding immediately after such
transaction. If the Executive's employment is terminated (i) by the Company
"Without Cause" as defined in Section 3(a)(v); (ii) by Executive for "Good
Reason" as defined in Section 3(a)(iv); or (iii) for Death or Disability as
defined in Section 3(a)(iii), at any time after 31 December 2016, all shares
subject to the option shall immediately vest and Executive shall have ninety
days (90) days from the date of termination to exercise any vested options. If
Executive's employment is terminated for "Cause" as defined in Section 3(a)(i)
or "Without Good Reason" as defined in Section 3 (a)(vi), Executive shall have
thirty (30) days from the date of termination to exercise any vested options.

 

(d)       Reimbursement of Business Expenses. The Company shall promptly
reimburse Executive for all reasonable out-of-pocket expenses incurred by him
pursuant to his employment hereunder during the Employment Period, including,
but not limited to, all reasonable travel and entertainment expenses for travel
assignments outside of Houston, Texas; however, Executive shall not be entitled
to any reimbursement for travel expenses incurred for travel within Houston,
Texas except as set forth in clause of Section 2(e) below. Executive may only
obtain reimbursement under this Section 2(d) upon submission of such receipts
and records as may be initially required by the Board and, thereafter, as may be
required under the reimbursement policies established by the Company; provided,
however, that any expense that exceeds $1,000 shall require pre-approval by the
Board. Notwithstanding the foregoing, Executive shall be permitted to charge
reasonable expenses delineated in this Section 2(d) to Company charge cards or
other credit accounts made available to Executive by the Board.

 

(e)       Additional Benefits; General Rights. During the Employment Period,
Executive shall be entitled to:

 

(i)       participate in all employee stock option, pension, savings, and other
similar benefit plans of the Company as the Company may designate from time to
time;

 

(ii)       participate in all welfare plans established by the Company such as
life insurance, medical, dental, disability, and business travel accident plans
and programs as the Company may designate from time to time and until such time
as the Company establishes its own health plan, reimbursement of Executive's
medical and dental insurance payments;

 



 2 

 

 

(iii)       five weeks paid vacation per year without opportunity to carry
forward to subsequent years unused vacation;

 

(iv)       provision of a car to Executive that is leased by the Company,
payment by the Company for expenses incurred for tolls and gas paid by Executive
in the performance of his duties and payment by the Company of all car
maintenance expenses and expenses for car repairs incurred by Executive
including required car insurance; provided that the monthly car lease payments
shall not exceed $500;

 

(v)        up to $100 per month for reimbursement of cell phone expenses;

 

(vi)       a contribution to Executive's 401K plan of up to five percent (5%) of
Executive's withholdings per year upon implementation of such a plan;

 

(vii)       the standard of travel for Executive for all travel on behalf of the
Company shall be business class; and

 

(viii)     any other benefits provided by the Company to its executive officers.

 

(f)       Director and Officer Insurance. The Company shall maintain director
and officer insurance in an amount of no less than $3,000, 000 of coverage per
incidence.

 

3.Termination of Employment; Events of Termination.

 

(a)       This Agreement may be terminated during the Employment Period under
the following circumstances:

 

(i)       Cause. Executive's employment hereunder shall terminate for "Cause"
thirty (30) days after the date the Company shall have given Executive notice of
the termination of his employment for "Cause", unless a cure period applies, in
which case the termination date may not precede the expiration date of the
applicable cure period. For purposes of this Agreement "Cause" shall mean acts
of embezzlement or misappropriation of funds or fraud; conviction of a felony or
other crime involving moral turpitude; a material violation by the Executive of
any provision of this Agreement including willful failure to perform assigned
tasks, willful and unauthorized disclosure of material confidential information
belonging to the Company or entrusted to the Company by a client, being under
the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) during the performance of the Executive's duties under this
Agreement; engaging in behavior that would constitute grounds for liability for
harassment (as proscribed by the U.S. Equal Employment Opportunity Commission
Guidelines or any other applicable state or local regulatory body) or other
egregious conduct that violates laws governing the workplace; willful failure to
perform his written assigned tasks, where such failure is attributable to the
fault of the Executive which, to the extent it is curable by the Executive, is
not cured by Executive within thirty (30) days of receiving written notice of
such violation by the Company.

 

(ii)       Death. Executive's employment hereunder shall terminate upon his
death.

 



 3 

 

 

(iii)       Disability. Executive's "Disability", meaning Executive's
incapacity, due to physical or mental illness, which results in Executive having
been absent from fully performing his duties with the Company for a continuous
period of more than thirty (30) days or more than sixty (60) days in any period
of three hundred sixty-five (365) consecutive days. In the event that the
Company intends to terminate the employment of Executive by reason of
Disability, the Company shall give Executive no less than thirty (30) days'
prior written notice of the Company's intention to terminate Executive's
employment. The Executive agrees, in the event of any dispute hereunder as to
whether a Disability exists, and if requested by the Company, to submit to a
physical examination in the state of the Company's Executive offices by a
licensed physician selected by mutual agreement between the Company and the
Executive, the cost of such examination to be paid by the Company if it is
determined that the Executive does not suffer from a Disability or the Executive
if it is determined that Executive suffer from a Disability. The written medical
opinion of such physician shall be conclusive and binding upon each of the
parties hereto as to whether a Disability exists and the date when such
Disability arose. lf Executive refuses to submit to appropriate examinations by
such physician at the request of the Company, the determination of the
Executive's Disability by the Company in good faith will be conclusive as to
whether such Disability exists. This Agreement shall be interpreted and applied
so as to comply with the provisions of the Americans with Disabilities Act (to
the extent that it is applicable) and any other applicable laws regarding
disability.

 

(iv)       Good Reason. Executive shall have the right to terminate his
employment for "Good Reason." This Agreement shall terminate effective
immediately on the date Executive shall have given the Board notice of the
termination of his employment with the Company for "Good Reason." For purposes
of this Agreement, "Good Reason" shall mean (A) any material and substantial
breach of this Agreement by the Company, (B) a Change in Control (as defined in
Section 2(d) occurs and Executive's employment is terminated at any time
immediately following the Change in Control (C) a reduction in Executive's
Annual Base Salary as in effect at the time in question, or any other failure by
the Company to comply with Section 2, hereof, or (D) this Agreement is not
assumed by a successor to the Company.

 

(v)       Without Cause. The Company shall have the right to terminate
Executive's employment hereunder Without Cause subject to the terms and
conditions of this Agreement. In such event, this Agreement shall terminate,
effective immediately upon the date on which the Company shall have given
Executive notice of the termination of his employment for reasons other than for
Cause or due to Executive's Disability.

 

(vi)       Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason at any time for any reason subject to
the terms and conditions of this Agreement. This Agreement shall terminate,
effective immediately upon the date as of which Executive shall have given the
Board notice of the termination of his employment without Good Reason.

 

(b)       Notice of Termination. Any termination of Executive's employment by
the Company or any such termination by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated. In the event of the termination of Executive's
employment on account of death, written Notice of Termination shall be deemed to
have been provided on the date of death.

 

4.Payments Upon Termination.

 

(a)       Without Cause. For Good Reason or Disability. If Executive's
employment is terminated by the Company Without Cause or by Executive for Good
Reason, or by the Company due to Executive's Disability at any time Executive,
or in the case of Executive's Disability, Executive's legal
representative(assuming Executive's affairs are handled by a representative
rather than Executive himself), shall be entitled to receive from the Company
(i) payments in accordance with the Company’s normal payroll policy of an
aggregate amount equal to Sixty Five Thousand Dollars ($65,000) (the "Severance
Payment"); and (ii) reimbursement of expenses incurred prior to date of
termination (the "Expense Reimbursement"). Executive shall not be entitled to
any bonuses. Executive's additional benefits specified in Section 2 shall
terminate at the time of such termination.

 



 4 

 

 



In the event Executive is terminated by the Company Without Cause or due to
Executive's Disability or Executive terminates his employment with the Company
for Good Reason, Executive shall have no duty to mitigate the amount of the
payment received pursuant to this Section 4(a), it being understood that
Executive's acceptance of other employment shall not reduce the Company's or the
other Company' obligations hereunder.

 

(b)       Death. If Executive's employment is terminated due to death of
Executive at any time, Executive's estate or beneficiary(s), as the case may be,
shall be entitled to a lump payment in an amount equal to the Severance Payment
and Expense Reimbursement. Executive shall not be entitled to any bonuses.
Executive's additional benefits specified in Section 2 shall terminate at the
time of such termination.

 

(c)       Termination With Cause or Without Good Reason. If the Company
terminates Executive's employment for Cause or in the event Executive
voluntarily terminates his employment Without Good Reason, Executive shall be
entitled to his Annual Base Salary through the date of the termination of such
employment. Executive shall not be entitled to any bonuses. Executive's
additional benefits specified in Section 2 shall terminate at the time of such
termination.

 

(d)       Termination by the Company Upon Change in Control or Company
Liquidation. If the Company terminates Executive's employment upon a Change in
Control or liquidation of the Company, Executive shall receive from the Company
in one lump sum, payable on the consummation of the Change in Control or
liquidation an amount equal to the Severance Payment and the Expense
Reimbursement. Executive shall not be entitled to any bonuses. In addition, if
the Change of Control occurs after 31 December 2016, all of Executive's
outstanding options shall immediately vest upon the consummation of the Change
in Control.

 

In the event Executive is terminated by the Company in connection with a Change
in Control which is not approved by the Continuing Directors of the Company,
Executive shall have no duty to mitigate the amount of the payment received
pursuant to this Section 4(d), it being understood that Executive's acceptance
of other employment shall not reduce the Company's obligations hereunder.

 

 

 5 

 

 

(e)        Conditions. Any payments or benefits made or provided pursuant to
Section 4 (other than accrued base salary payments) are subject to the
Executive's (or, in the event of the Executive's death, the beneficiary's or
estate's, or in the event of the Executive's Disability, the guardian's):

 

(i)       compliance with the provisions of Sections 5, 6 and 7 of this
Agreement hereof;

 

(ii)       delivery to the Company of an executed waiver and general release of
any and all known and unknown claims, and other provisions and covenants, in the
form acceptable to the Company (which shall be delivered to the Executive within
five (5) business days following the termination date) (the "General Release")
within twenty one (21) days of presentation thereof by the Company to the
Executive (or a longer period of time if required by law), and permitting the
General Release to become effective in accordance with its terms; and

 

(iii)       delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans effective as of the termination date.

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than accrued base salary)
shall not be due until after the expiration of any revocation period applicable
to the General Release without the Executive having revoked such General
Release, and any such amounts shall be paid or commence being paid to the
Executive within fifteen (15) days of the expiration of such revocation period
without the occurrence of a revocation by the Executive (or such later date as
may be required under Section 16 of this Agreement). Nevertheless (and
regardless of whether the General Release has been executed by the Executive),
upon any termination of the Executive's employment, the Executive shall be
entitled to receive any accrued base salary, payable after the date of
termination in accordance with the Company's applicable plan, program, policy or
payroll procedures. Notwithstanding anything to the contrary in this Agreement,
if any severance pay or benefits are deferred compensation under Section 409A
(as defined below), and the period during which the Executive may sign the
General Release begins in one calendar year and the first payroll date following
the period during which the Executive may sign the General Release occurs in the
following calendar year, then the severance pay or benefit shall not be paid or
the first payment shall not occur until the later calendar year.

 

5.Confidential Information.

 

(a)       Executive agrees that during the course of his employment or at any
time thereafter, he will not disclose or make accessible to any other person,
the Company’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets and other
confidential and proprietary business information of the Company or any Related
Entities or any of their clients. Executive agrees: (i) not to use any such
information for himself or others; and (ii) not to take any such material or
reproductions thereof from the Company's facilities at any time during his
employment by the Company other than to perform his duties hereunder. Executive
agrees immediately to return all such material and reproductions thereof in his
possession to the Company upon request and in any event upon termination of
employment.

 

(b)       Except with prior written authorization by the Company, Executive
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Company, its clients or any other party to whom
the Company owes an obligation of confidence, at any time during or after his
employment with the Company.

 

 6 

 

 

(c)       In the event that Executive breaches any provisions of this Section 5
or there is a threatened breach, then, in addition to any other rights which the
Company may have, the Company shall be entitled, without the posting of a bond
or other security, to injunctive relief to enforce the restrictions contained
herein. In the event that an actual proceeding is brought in equity to enforce
the provisions of this Section 5, Executive shall not urge as a defense that
there is an adequate remedy at law, nor shall the Company be prevented from
seeking any other remedies which may be available. In addition, Executive agrees
that in the event that he breaches the covenants in this Section 5, in addition
to any other rights that the Company may have, Executive shall be required to
pay to the Company any amounts he receives in connection with such breach. The
provisions of this Section 5 s hall survive termination of this Agreement.

 

(d)       Executive recognizes that in the course of his duties hereunder, he
may receive from the Company or others information which may be considered "
material, non-public information" concerning a public company that is subject to
the reporting requirements of the United States Securities and Exchange Act of
1934, as amended. Executive agrees not to:

 

(i)       Buy or sell any security, option, bond or warrant while in possession
of relevant material, non-public information received from the Company or others
in connection herewith, and

 

(ii)       Provide the Company with information with respect to any public
company that may be considered material, non-public information, unless first
specifically agreed to in writing by the Company.

 

6.Inventions Discovered by Executive.

 

(a)       Executive shall promptly disclose to the Company any invention,
improvement, discovery, process, formula, or method or other intellectual
property, whether or not patentable or copyrightable (collectively,
"Inventions"), conceived or first reduced to practice by Executive, either alone
or jointly with others, while performing services hereunder (or, if based on any
Confidential Information, within one (I) year after the Term), (a) which pertain
to any line of business activity of the Company, whether then conducted or then
being actively planned by the Company, with which Executive was or is involved;
(b) which is developed using time, material or facilities of the Company,
whether or not during working hours or on the Company premises; or (c) which
directly relates to any of Executive's work during the Term, whether or not
during normal working hours. Executive hereby assigns to the Company all of
Executive's right, title and interest in and to any such Inventions. During and
after the Term, Executive shall execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain and enforce patents, trademarks and copyrights in any and all
countries on such Inventions, including, without limitation, the execution of
any instruments and the giving of evidence and testimony, without further
compensation beyond Executive's agreed compensation during the course of
Executive's employment. All such acts shall be done without cost or expense to
Executive. Executive shall be compensated for the giving of evidence or
testimony after the term of Executive's employment at the rate of $500/day.
Without limiting the foregoing, Executive further acknowledges that all original
works of authorship by Executive, whether created alone or jointly with others,
related to Executive's employment with the Company and which are protectable by
copyright, are "works made for hire" within the meaning of the United States
Copyright Act, 17 U.S.C. (S) 101, as amended, and the copyright of which shall
be owned solely, completely and exclusively by the Company. If any Invention is
considered to be work not included in the categories of work covered by the
United States Copyright Act, 17 U. S. C. (S) 101, as amended, such work is
hereby assigned or transferred completely and exclusively to the Company.
Executive hereby irrevocably designates counsel to the Company as Executive's
agent and attorney-in-fact to do all lawful acts necessary to apply for and
obtain patents and copyrights and to enforce the Company's rights under this
Section. This Section 6 shall survive the termination of this Agreement. Any
assignment of copyright hereunder includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the Jaws in the various countries where Moral Rights exist,
Executive hereby waives such Moral Rights and consents to any action of the
Company that would violate such Moral Rights in the absence of such consent.
Executive agrees to confirm any such waivers and consents from time to time as
requested by the Company.

 



 7 

 

 

7.Non-Compete; Non-Solicitation.

 

(a)       Non-Compete. For a period commencing on the Effective Date and ending
one (1) year after the date Executive ceases to be employed by the Company (the
"Non-Competition Period"), Executive shall not, directly or indirectly, own, or
permit his name to be used by, any business which has a plasma pulse technology.

 

(b)       Non-Solicitation. During the Non-Competition Period , Executive shall
not, directly or indirectly (i) induce or attempt to induce or aid others in
inducing anyone working at or for the Company to cease working at or for the
Company, or in any way interfere with the relationship between the Company and
anyone working at or for the Company except in the proper exercise of Executive'
s authority; or (ii) in any way interfere with the relationship between the
Company and any customer, supplier, licensee or other business relation of the
Company.

 

(c)       Scope. If, at the time of enforcement of this Section 7, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.

 

(d)       Independent Agreement. The covenants made in this Section 7 shall be
construed as an agreement independent of any other provisions of this Agreement,
and shall survive the termination of this Agreement. Moreover, the existence of
any claim or cause of action of Executive against the Company or any of its
Related Entities, whether or not predicated upon the terms of this Agreement,
shall not constitute a defense to the enforcement of these covenants.

 

8.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all its assets to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. Executive agrees that this Agreement is personal to him and may not be
assigned by him other than by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive's legal
representative.

 

9.       Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas of the United
States of America without regard to principles of conflict of laws. The State of
Texas shall be the exclusive jurisdiction for any disputes arising under this
Agreement and the Parties hereby consent to such jurisdiction.

 

10.       Entire Agreement. This instrument contains the entire understanding
and agreement among the patties relating to the subject matter hereof, except as
otherwise referred to herein, and supersedes all other prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof. Neither this Agreement nor any provisions hereof may be
waived or modified, except by an agreement in writing signed by the party(ies)
against whom enforcement of any waiver or modification is sought.

 



 8 

 

 

11.       Severability. In case any one or more of the provisions of this
Agreement shall be invalid, illegal or unenforceable in any respect, or to any
extent, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

12.       Notices. Any notice required or permitted to be given under the
provisions of this Agreement shall be in writing and delivered by courier or
personal delivery, facsimile transmission (to be followed promptly by written
confirmation mailed by certified mail as provided below) or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

  If to the Company:

10655 Bammel North Houston

Suite 100

Houston, TX 77086

       

If to Executive:

15902 Huffmeister Rd.

Cypress, TX 77429

     



 



If delivered personally, by courier or facsimile transmission (confirmed as
aforesaid and provided written confirmation and receipt is obtained by the
sender), the date on which a notice is delivered or transmitted shall be the
date on which such delivery is made. Notices given by mail as aforesaid shall be
effective and deemed received upon the date of actual receipt or upon the third
business day subsequent to deposit in the U.S. mail, whichever is earlier.
Either party hereto may change its or his address specified for notices herein
by designating a new address by notice in accordance with this Section 12.

 

13.       No Undue Influence. This Agreement is executed voluntarily and without
any duress or undue influence. Executive acknowledges that he has read this
Agreement and executed it with his full and free consent. No provision of this
Agreement shall be construed against any party by virtue of the fact that such
party or its counsel drafted such provision or the entirety of this Agreement.

 

14.       Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and both of which taken together shall
constitute one and the same agreement.

 

15.       Section 409A.

 

(i)       Notwithstanding anything to the contrary herein, the following
provisions apply to the extent severance benefits provided herein are subject to
Section 409A of the Internal Revenue Code (the "Code") and the regulations and
other guidance thereunder and any state law of similar effect (collectively
"Section 409A"). Severance benefits shall not commence until the Executive has a
"separation from service" (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
"separation from service"). Each installment of severance benefits is a separate
" payment" for pw-poses of Treas. Reg. Section 1.409A-2(b)(2)(i), and the
severance benefits are intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-I(b)(4) and
l.409A-l(b)(9). However, if such exemptions are not available and the Executive
is, upon separation from service, a "specified employee" for purposes of Section
409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after the
Executive's separation from service, or (ii) the Executive's death. The parties
acknowledge that the exemptions from application of Section 409A to severance
benefits are fact specific, and any later amendment of this Agreement to alter
the timing, amount or conditions that will trigger payment of severance benefits
may preclude the ability of severance benefits provided under this Agreement to
qualify for an exemption.

 



 9 

 

 

(ii)       It is intended that this Agreement shall comply with the requirements
of Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
Internal Revenue Service pursuant to Section 409A of the Code to payments made
pursuant to this Agreement.

 

16.       Non-Disparagement. Except to the extent a disclosure is required by
applicable law, Executive agrees that during the course of his employment or at
any time thereafter, he and his agents, family and/or representatives shall
refrain from (i) all conduct, verbal or otherwise, which would materially damage
the reputation, goodwill or standing in the community of the Company, its
affiliates, subsidiaries, divisions, agents and related parties and their
respective principals, owners (direct or indirect), members, directors,
officers, agents, servants, Executives, parties, attorneys and other
professionals, successors and assigns (collectively, the "The Company Related
Parties") and (ii) referring to or in any way commenting on the Corporation
and/or any of the other The Company Related Parties in or through the general
media or any public domain (including without limitation, internet websites,
blogs, chat rooms and the like), which would materially damage, the reputation,
goodwill or standing in the community of the Company and/or any of the Company
Related Parties. Except to the extent a disclosure is required by applicable
law, the Company agrees that during the course of Executive's employment or at
any time thereafter, it shall refrain from (i) all conduct, verbal or otherwise,
which would materially damage the reputation, goodwill or standing in the
community of the Executive and (ii) referring to or in any way commenting on the
Executive in or through the general media or any public domain (including
without limitation, internet websites, blogs, chat rooms and the like), which
would materially damage, the reputation, goodwill or standing in the community
of the Executive.

 

 

 10 

 

 



IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written.

 







EXECUTIVE: COMPANY:       PROPELL TECHNOLOGIES GROUP, INC.   a Delaware
Corporation          [sig1.jpg]   [sig2.jpg]  C. BRIAN BOUTTE      

 

 

 



 11 

